The defendants’ motion to set aside the judgment of the trial court and to direct the rendition of judgment for the defendants in the appeal from the Superior Court in Fairfield County at Stamford is denied by the court.
Wesley W. Horton, for the appellants (defendants).
Gregory C. Willis, for the appellee (plaintiff).
Wesley W. Horton, in support of the motions.
Argued December 6
decided December 6, 1977
Submitted December 6
decided December 8, 1977
The defendants’ motion to strike the plaintiff’s brief in the appeal from the Superior Court in Fair-field County at Stamford is denied by the court.
The defendants’ motion to strike the plaintiff’s appendix filed with the plaintiff’s brief in the appeal from the Superior Court in Fairfield County at Stamford is denied by the court.